Title: Circular to Eleven States, 31 January–1 February 1777
From: Washington, George
To: Eleven States



Head Quarters Morris TownJany 31st[-1 February] 1777
Gentn

The great Countenance & protection shewn & given to Deserters, by persons in the different Neighbourhoods from whence they originally

came, has made that Vice so prevalent in the Army that unless some very effectual means are fallen upon to prevent it, our new Army will scarcely be rais’d before it will again dwindle & waste away from that cause alone.
I know of no remedy so effectual as for the different States immediately to pass Laws, laying a very severe penalty upon those who harbour or fail to give information against Deserters, knowing them to be such, & strictly enjoining all Justices of the Peace & officers of the Militia to keep a Watchful Eye over, & apprehend all such persons, as shall return from the Army without a Discharge.
In order that this most Salutary measure may be carried Speedily into execution, I have not only desir’d Congress to recommend it to the different States, but have myself wrote circular Letters to them all, pressing their compliance with my request, Desertion must cease of course when the Deserters find they have no Shelter. I am Gentn Yr mo: Obedt Servt

Go: Washington

